Defendant was convicted of manslaughter in the first degree and appeals. This is a most unusual case — a homicide without reason or motive. The parties barely knew each other. The dying declaration of deceased, which was introduced in evidence after due proof of the necessary predicate, identifies the defendant as the party doing the shooting. The defendant denies the act and offers proof of good character and an alibi. The evidence of identity is in some respects unsatisfactory, but is sufficient to make a jury question. On this record we are not authorized to disturb the verdict. There is no error prejudicial to defendant, and the judgment is affirmed.
Affirmed.